DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on February 10, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (CN 201018001 (already of record, translation provided)) in view of Mitsumoto et al (US Patent Application 2016/0013472 (already of record)).
Regarding claims 2, 4-5, Huang et al teaches providing a magnetic absorption device for an electrode material of a lithium battery to solve the problem of magnetic material being present in the electrode material (Paragraph 6).  Huang et al further teaches a pipe body and magnetic structures having a rod shape parallel to each other and placed such that longitudinal directions are perpendicular to flow direction of the slurry (Paragraphs 7, 12, Figures).  However, Huang et al fails to specifically disclose the lithium metal composite oxide formula in the instant claims, magnet’s surface area per unit volume that contacts the slurry and the area occupied by the plurality of rod shaped magnets.
1.04Ni0.52Co0.19Mn0.25O2 (Abstract, Example 1) wherein the amount of magnetic substance in the active material is less than 200ppb (Paragraphs 112-117).
With regard to the lithium metal composite oxide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lithium metal composite oxide in Huang et al in view of Mitsumoto et al because Huang et al teaches a magnetic absorption device for an electrode active material and the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
With regard to the magnet’s surface area per unit volume that contacts the slurry and the area occupied by the plurality of rod shaped magnets, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the magnet’s surface area per unit volume that contacts the slurry and the area occupied by the plurality of rod shaped magnets in Huang et al as Huang et al teaches a magnetic absorption device for an electrode material of a lithium battery to solve the problem of magnetic material being present in the electrode material (Paragraph 6) so it would only be obvious to the ordinary artisan to optimize these parameters to control/adjust the amount of magnetic absorption.  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (JP 2009164062) in view of Mitsumoto et al (US Patent Application 2016/0013472 (already of record)).
Regarding claims 2-5, Yamada et al teaches a battery excellent in safety and capable of avoiding a state of causing heat generation by removing metal substances contained in an electrode active material by magnetic rods (Abstract, Paragraph 15).  Yamada et al further teaches  a pipe body and magnetic structures having a rod shape parallel to each other and placed such that longitudinal directions are perpendicular to flow direction of the slurry (Paragraphs  45-51, Figures).   Yamada et al further teaches a gap between the magnets and side wall (Figures).  However, Yamada et al fails to specifically disclose the lithium metal composite oxide formula in the instant claims, magnet’s surface area per unit volume that contacts the slurry and the area occupied by the plurality of rod shaped magnets.
In the same field of endeavor, Mitsumoto et al teaches a lithium metal composite oxide such as Li1.04Ni0.52Co0.19Mn0.25O2 (Abstract, Example 1) wherein the amount of magnetic substance in the active material is less than 200ppb (Paragraphs 112-117).
With regard to the lithium metal composite oxide, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the lithium metal composite oxide in Yamada et al in view of Mitsumoto et al because Huang et al teaches a magnetic absorption device for an electrode active material and the selection of a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.
With regard to the magnet’s surface area per unit volume that contacts the slurry and the area occupied by the plurality of rod shaped magnets, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the magnet’s surface area per unit volume that contacts the slurry and the area occupied by the plurality of rod shaped magnets in Yamada et al as Yamada et al teaches a magnetic absorption device for an electrode material of a lithium battery to solve the problem of magnetic material being present in the electrode material (Paragraph 6) so it would only be obvious to the ordinary artisan to optimize these parameters to control/adjust the amount of magnetic absorption.  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties.  In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 11, 2022